PER CURIAM
Respondent was arrested and charged with felony possession of a Schedule II controlled dangerous substance, misdemeanor theft, and misdemeanor illegal possession of stolen things. She thereafter pleaded guilty to theft under $ 1,000 and was placed on misdemeanor probation. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline, in which the parties stipulated that *190respondent violated Rules 8.4(a) and 8.4(b) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Kimberly Elizabeth DeBrock, Louisiana Bar Roll number 34275, be and she hereby is suspended from the practice of law for a period of one year and one day. It is further ordered that this suspension shall be deferred in its entirety and that respondent shall be placed on probation for a period to coincide with the term of her recovery agreement with the Judges and Lawyers Assistance Program. Any failure of respondent to comply with the terms of the agreement may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.